Allen, J.
The demurrer to the declaration was rightly overruled. The written agreement signed by the defendant was virtually a promise to pay to such person or persons as should be fixed at a meeting of the subscribers. This promise was at the outset an offer, but when steps were taken in pursuance of Article 2, and a plan was fixed and determined as therein provided, and the plaintiffs were chosen trustees, they became the promisees : and when they proceeded to erect a building in reliance upon the subscriptions of the defendant and others, and before any withdrawal or retraction by him, that supplied a good consideration, and the promise became valid and binding in law. Athol Music Hall Co. v. Carey, 116 Mass. 471. Davis v. Smith American Organ Co. 117 Mass. 456. Cottage Street Church v. Kendall, 121 Mass. 528. Hudson Real Estate Co. v. Tower, 156 Mass. 82; S. C. 161 Mass. 10.

Judgment affirmed.